Citation Nr: 1038783	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea 
(OSA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 2003 to March 2004.  
The Veteran has also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

As will be explained below, the Board finds that further 
development is required prior to the adjudication of the claim.


REMAND

In April 2010, pursuant to a Joint Motion for Remand, the United 
States Court of Appeals for Veterans Claims (Court) vacated and 
remanded a May 2009 decision by the Board that had denied the 
Veteran's claim for entitlement to service connection for 
obstructive sleep apnea.  The parties to the joint motion agreed 
that the Board inadequately explained its finding that the 
Veteran's OSA clearly and unmistakably was not aggravated by 
service.

The Veteran acknowledges that his obstructive sleep apnea (OSA) 
existed prior to service, but contends that his OSA permanently 
increased in severity during his active duty service.

The pertinent regulations state that every Veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. § 
1111.  History provided by the Veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable."  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

The Board finds that remand is necessary in order to obtain a new 
VA examination with a medical opinion based upon the proper legal 
standard.  The Veteran previously underwent VA examination in 
September 2008 which resulted in the examiner opining that it is 
at least as likely as not that the Veteran's OSA pre-existed his 
active duty military service from May 2003 to March 2004 and that 
it is not at least as likely as not that the Veteran's OSA was 
aggravated/increased in severity during his active duty service.  
Unfortunately, the "at least as likely as not" language 
addresses only the preponderance of the evidence standard rather 
than the clear and unmistakable evidence needed to rebut the 
presumption of soundness.  

Thus, on remand, a medical opinion addressing whether there is 
clear and unmistakable evidence (i.e., evidence that is 
undebatable) that the Veteran's OSA pre-existed his entrance into 
active duty service in May 2003; and, if so, whether the evidence 
clearly and unmistakably shows that his OSA did not undergo a 
chronic increase in severity beyond the natural progression of 
the disease during the period from May 2003 to March 2004.  In 
rendering this opinion, the examiner should consider all the 
evidence of record including the Veteran's report that his OSA 
pre-existed his active service, his report of using a CPAP 
machine prior to entry into service, as well as the October 2003 
Medical Evaluation Board finding that the Veteran's OSA pre-
existed service and was not aggravated by service.   The Medical 
Evaluation Board also determined that the Veteran was stable on 
CPAP 5 centimeters H20 nightly.  Additionally, the examiner 
should consider the Veteran's report during his September 2008 VA 
examination that he had sleep apnea testing performed in 1995 in 
Alabama and was placed on a CPAP unit at 3 centimeters of water 
per nasal prong at that time, and noted that he had continued to 
see a sleep specialist and was currently on a CPAP setting of 5.5 
per nasal prongs.  (The Board notes that medical records are not 
currently contained in the claims file showing a CPAP setting of 
3 cm prior to service and a CPAP reading of 5.5 centimeters post-
service in 2008.)

Finally, any pre-service or post-service medical records 
pertaining to treatment of the Veteran's OSA not previously 
obtained should be sought prior to the requested VA examination 
and associated with the claims file.  In particular, with the 
assistance of the Veteran, the Agency of Original Jurisdiction 
(AOJ) should attempt to locate records pertaining to the 
Veteran's OSA dated in 1995, which is when he alleges that he was 
first tested for, and diagnosed with sleep apnea and placed on a 
CPAP unit at 3 cm of water per nasal prong.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional treatment records 
pertinent to his OSA claim on appeal.  
With any necessary authorization from the 
Veteran, all efforts should be undertaken 
to obtain and associate with the claims 
file any medical treatment records 
identified by the Veteran that have not 
been secured previously.  Specifically, an 
attempt should be made to obtain OSA-
related treatment records from around the 
1995 time frame, possibly from a private 
provider in Alabama, where the Veteran 
contends his OSA first began and he was 
placed on a CPAP machine at 3 centimeters 
of water per nasal prong.  See September 
2008 VA examination.  All post-service 
medical records relevant to treatment for 
OSA should also be obtained and associated 
with the claims file.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform the Veteran and his 
representative in accordance with 
38 C.F.R. § 3.159(e), and ask them to 
provide copies of any additional medical 
records in their possession.

2.  After any relevant medical records 
have been obtained and associated with the 
claims file, the Veteran should be 
scheduled for a VA examination.  The 
Veteran's claims file must be reviewed by 
the examiner prior to the examination, and 
said review shall be noted in the 
examination report.

After examining the Veteran and reviewing 
the claims file, the examiner should 
render an opinion as to whether the 
evidence clearly and unmistakably 
(undebatably) shows that the Veteran's OSA 
pre-existed his entry into active duty 
service in May 2003, and the examiner 
should point to the evidence that causes 
him/her to arrive at such a conclusion.  
If the examiner determines that the 
Veteran's OSA clearly and unmistakably 
pre-existed active duty service, he/she 
should render an additional opinion as to 
whether the evidence clearly and 
unmistakably (undebatably) shows that the 
Veteran's OSA did not undergo a chronic 
increase in severity during the period of 
active duty from May 2003 to March 2004.  
In other words, the examiner should 
determine whether there is clear and 
unmistakable evidence demonstrating that 
the Veteran's OSA was not aggravated 
during his active military service.  
Detailed reasons for the examiner's 
conclusions should be set forth.  The 
examiner should take into account and 
comment on the relevant evidence, in 
particular the evidence relating to the 
CPAP unit water levels per nasal prong.

After the requested report has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner.

3.  After undertaking any other 
development deemed appropriate, 
readjudicate the Veteran's claim for 
service connection for OSA.  If any 
benefit sought is not granted, furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
afford them an opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


